Citation Nr: 0820219	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The veteran had active service from April 1976 to April 1979.  
He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and September 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which respectively denied claims 
for service connection for bipolar disorder and PTSD.

The record further reflects that the veteran expressed his 
desire for a hearing before a member of the Board at his 
local RO in his June 2005 substantive appeal.  On May 16, 
2007, the veteran was notified of his hearing date on June 
20, 2007.  Thereafter, less than two weeks prior to the date 
scheduled for his requested hearing, the veteran advised the 
RO that he wished to reschedule the hearing dated "due to 
the short notice that I needed a Spanish speaking 
representative from the DAV."  However, the Board finds that 
this request was untimely under applicable regulations, and 
that good cause for an extension of time for an appearance is 
not shown.  38 C.F.R. § 20.702(c)(2) (2007).  The veteran was 
notified of his hearing more than 30 days in advance and had 
ample time to make any necessary preparations.  Consequently, 
the Board finds that a reasonable effort was made to afford 
the veteran with his requested hearing, and that further 
efforts to do so are not warranted.


FINDINGS OF FACT

1.  A bipolar disorder did not have its onset during active 
service and is not related to any in-service disease or 
injury.

2.  There is no diagnosis of PTSD that has been related to 
active service.





CONCLUSIONS OF LAW

1.  A bipolar disorder was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for bipolar disorder, a May 2002 letter advised the veteran 
of the evidence necessary to substantiate his claim and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This claim was thereafter denied in the February 
2003 rating decision.  Additional VCAA notice was provided in 
a September 2003 letter, which provided similar information 
with respect to the claim for service connection for PTSD.  
This claim was then denied in the September 2003 rating 
decision.  A March 2006 also advised the veteran on the 
issues of establishing a disability rating and effective date 
of award.  Although VCAA notice with regard to the assignment 
of ratings and effective dates was not followed by 
readjudication of the claims, no prejudice can result to the 
veteran since the Board is denying the claims.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are also associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  There is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  Although the veteran specifically requested that 
additional VA examinations be provided in order to 
substantiate his  claims, the Board does not find that the 
VCAA requires that the Board take such action.  More 
specifically, with respect to the claim for service 
connection for PTSD, the record does not reflect a current 
diagnosis of this disability, there is no evidence of 
relevant treatment during service, and there is no documented 
treatment for possible psychiatric disability until November 
1988.  Moreover, the veteran has been requested to provide 
information regarding his claimed stressors, but has not 
provided any details, instead, simply asserting that he 
experienced discrimination as a result of his dark skin.  
Thus, the Board finds that further etiological examination is 
not required as to this claim under any of the criteria found 
in 38 C.F.R. § 3.159(c)(4) (2007).

Similarly, with respect to the claim for service connection 
for bipolar disorder, while the Board recognizes that there 
is evidence of current disability as to this claim, there is 
also no evidence of treatment during service, and no 
documented treatment of any possible psychiatric disability 
until November 1988.  As discussed below, the veteran's 
complaints of continuity of symptoms are not found to be 
credible.  Consequently, the Board finds that an examination 
and opinion is also not required with respect to this claim 
pursuant to 38 C.F.R. § 3.159(c)(4)(B) and (C) (2007).

While the Board also recognizes that the veteran has reported 
appealing the denial of a claim for Social Security 
Administration (SSA) disability benefits, and that a request 
for SSA records has not been made by VA, in view of the fact 
that there is no indication that the veteran has recently 
received treatment outside of VA, and no indication that 
additional relevant VA treatment records are not of record, 
the Board finds that the remand of this case in order to 
obtain any SSA records is not warranted.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




II.  Entitlement to Service Connection for Bipolar Disorder 
and PTSD

Background

Service treatment records do not reflect any relevant 
complaints or treatment.  Reserve psychiatric examination in 
July 1979, and May 1983 revealed normal findings.

A VA treatment record from November 1988 reflects a diagnosis 
of alcohol abuse and rule out schizophrenia, paranoid type.

Private hospital records for the period of November 10 to 
November 16, 1999, reflect that the veteran was admitted with 
a diagnosis of bipolar disorder.  The veteran stated that he 
was remembering things that he went through in the Marines 25 
years earlier when "they met me in the jungles, etc."  He 
also reported initial psychiatric treatment when he was 22 
years old for a condition of automonic depression and 
previously bipolar disorder.  The initial diagnosis included 
bipolar manic, with psychosis, and status post history of 
PTSD.  

Private psychiatric evaluation in December 1999 revealed that 
the first record of treatment was in November 1995, at which 
time the veteran's complaints included easy irritation, 
despair, forgetfulness, difficulty with concentration, and 
apathy.  The veteran commented that he had presented his 
emotional symptoms since childhood but that it was not until 
15 that he received psychiatric treatment because he 
presented with hyperactivity, impulsiveness, had difficulty 
retaining ideas, and had sudden changes in his state of mind.  
As time then passed, he had highs and lows in his symptoms.  
The veteran reported that during his military life, when he 
presented anguish and internal tension, he overcame these 
emotional disorders inhaling cocaine, which he prolonged into 
early adulthood, and aggravated with the consumption of 
alcohol.  The Axis I diagnosis was bipolar disorder, type II, 
episodes of major depression with recurrent hypomania.  

VA treatment records for the period of December 2000 to 
January 2003 reflect that in February 2002, the assessment 
was bipolar disorder.  Between October 2002 and January 2003, 
assessments included bipolar disorder and rule out 
schizoaffective disorder.  

VA PTSD examination in January 2003 revealed that the claims 
file was reviewed in conjunction with this examination.  It 
was noted that the veteran was appealing a decision with 
respect to a Social Security Disability claim.  The veteran 
asserted that he was claiming that his mental condition had 
existed since his military service in the Marines.  He denied 
receiving psychiatric treatment in the service.  He stated 
that he requested an evaluation but was not allowed to get 
it.  The examiner noted that the veteran did not meet the 
stressor criteria for PTSD.  The Axis I diagnosis was bipolar 
disorder and polysubstance abuse, in remission.  Based on the 
veteran's history, records, and evaluations, it was 
determined that there was no basis for claiming PTSD on this 
veteran.  He did not fulfill the diagnostic criteria for 
PTSD.  

VA treatment records for the period of March 2003 to April 
2005 reflect that in May 2003, the veteran reported that he 
had been treated in Puerto Rico for bipolar disorder over the 
past 5 years, and for 15 years in the private sector.  The 
assessment was mixed bipolar disorder.  In August 2003, the 
Axis I diagnosis was bipolar affective disorder.  In March 
2004, the Axis I diagnosis was bipolar disorder, not 
otherwise specified.  In June 2004 and January 2005, the Axis 
I diagnosis was mixed bipolar disorder.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Turning first to the veteran's claim for service connection 
for PTSD, as was indicated previously, the RO has requested 
more detailed information from the veteran regarding any 
stressor and the veteran has not provided such additional 
information, leaving the record with only his general report 
of being subject to discriminatory practices during service.  
In this regard, while the Board finds that the veteran's 
claim continues to remain deficient as a result of a lack of 
verification with respect to any claimed stressor, as a 
result of the lack of a current diagnosis of PTSD, the Board 
has reviewed this claim to determine whether the lack of such 
evidence requires the denial of the claim on this basis 
alone.

Service treatment records are silent for any complaint or 
treatment for a psychiatric disorder, and discharge 
psychiatric examination in March 1979 revealed normal 
findings.  In fact, the record also contains Reserve duty 
examinations in July 1979, and May 1983, at which time 
psychiatric examination again revealed normal findings.

Thereafter, although a history of PTSD was noted in private 
hospital records from November 1999, a diagnosis was not 
provided at that time, and the VA PTSD examiner concluded in 
January 2003, that the veteran did not fulfill the criteria 
for this disability.  

Thus, as there is no current diagnosis of PTSD in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) (38 C.F.R. 
§ 4.125(a) (2007)), the Board finds that the veteran's claim 
for service connection for PTSD must be denied.  With respect 
to the requirement of a current disability, the Board also 
notes that under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the January 
2003 VA PTSD examiner's opinion that the veteran does not 
fulfill the criteria for PTSD together with the lack of 
current evidence of PTSD requires that the veteran's claim 
for service connection for PTSD be denied on the basis of no 
current disability.

In addition, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
PTSD.  

Turning next to the claim for service connection for bipolar 
disorder, the Board would like to first point out that the 
record reflects multiple and recent diagnoses of bipolar 
disorder, and that the initial requirement of a current 
disability has therefore been met.  

However, as has been made clear to the veteran during the 
pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service or, in the event that psychosis is in fact associated 
with this disability, during a period of one year following 
service.  

In this regard, the veteran is competent to describe his 
symptoms and observations.  However, his statements that he 
has continually suffered from symptoms of bipolar disorder 
are not credible.  As discussed above, the service treatment 
records do not document complaints or treatment for 
psychiatric disability of any kind, and while the veteran 
contends that he sought and was denied such treatment, it is 
not documented in any contemporaneous record, and psychiatric 
examination at the time of discharge did not reveal any 
complaints or relevant findings.  In addition, Reserve 
examination in August 1979 and May 1983 was similarly 
negative of any complaints or findings, and the first 
documented post-service evaluation for any possible 
psychiatric disability is found in a VA treatment record, 
dated in November 1988.  Moreover, the first documented 
diagnosis of bipolar disorder is contained within private 
hospital records dated in November 1999.  

There is also no competent medical evidence of record showing 
that bipolar disorder is related to service, or in the event 
that psychosis is related to this disability, to a period of 
one year following service.  It should also be noted that the 
statements of the veteran that seek to link current relevant 
symptoms or diagnoses to active military service are of 
minimal or no weight as it has been held that lay assertions 
with respect to issues of medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, in addressing the evidence in favor and 
against this claim, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore also against the 
veteran's claim for service connection for bipolar disorder.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


